Citation Nr: 9919867	
Decision Date: 07/20/99    Archive Date: 07/28/99

DOCKET NO.  94-42 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
ankles, right hip and/or neck.

2.  Entitlement to service connection for a right foot 
disorder, claimed as pain in the ball of the right foot.

3.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel



INTRODUCTION

The veteran had service from March 1954 to March 1973.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a July 1992 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which, inter alia, denied entitlement 
to service connection for a right foot disorder, 
characterized as pain in the ball of the right foot; a low 
back disorder, characterized as pain; and for arthritis 
affecting the ankles, neck and/or right hip.  The record 
contains a transcript of a personal hearing conducted before 
the RO in February 1993 pertinent to the issues on appeal.

The Board notes that the issues on appeal formerly included 
the issue of entitlement to service connection for hearing 
loss; however, the Board, in a May 1997 decision, denied that 
claim and the appeal ended.  See 38 U.S.C.A. § 7104(b) (West 
1991 & Supp. 1999).

Subsequent to the issuance of the most recent Supplemental 
Statement of the Case, and the transfer of the claims file to 
the Board, the veteran submitted a letter in support of his 
claim.  The letter has not been reviewed by the RO in 
conjunction with an adjudication of the veteran's claims.  A 
review of the contents of the letter, however, reveals that 
although the veteran's argument is pertinent to the issues on 
appeal, the letter does not contain any new information and 
the argument itself is essentially duplicative of the 
contentions already contained in the file and reviewed by the 
RO.  Therefore, the Board determines that a remand for 
initial RO review of the letter is not necessary and that no 
prejudice will accrue to the veteran by the Board's initial 
review of the letter.

The issue of entitlement to service connection for a low back 
disorder is discussed in the remand portion of this decision.


FINDINGS OF FACT

1.  There is no competent evidence of record showing that the 
veteran has arthritis of the ankles, right hip and/or neck 
that was first manifested during service or within the one-
year presumptive period, or showing that such that is 
otherwise etiologically related to service.

2.  There is no competent evidence of record showing that the 
veteran has a right foot disability, claimed as pain in the 
ball of the right foot, that was first manifested in or is 
otherwise etiologically related to service.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for 
arthritis of the ankles, right hip and/or neck is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for entitlement to service connection for a 
right foot disorder, claimed as pain in the ball of the right 
foot, is not well grounded.  38 U.S.C.A. § 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reflect that in October and November 
1970, the veteran complained of a "vague discomfort in both 
ankles."  The impression in October was of questionable 
degenerative arthritis in the ankles.  In November the 
veteran reported that his ankles were stiff and sore upon 
arising in the morning.  There was no evidence of swelling, 
crepitation, locking, limitation of motion, or other ankle 
abnormalities.  X-rays were within normal limits.  The 
diagnosis was that there was no explanation for the veteran's 
complaints.  He was to return for recheck.  Subsequent uric 
acid testing were interpreted as being at the upper limits of 
normal, and other laboratory tests were negative.  In 
December 1970, the veteran was advised to return for 
injection of the ankles with Corticoids when necessary.  In 
July 1972, the veteran again complained of ankle pain.  A 
review of previous laboratory studies was stated to show two 
positive rheumatoid arthritis factors and elevation of uric 
acid levels; the impression was a strong possibility of early 
rheumatoid arthritis.  

A service medical record dated in August 1972 reflects that 
the veteran complained of pain in the ball of his right foot, 
only when wearing shoes.  Examination revealed mild 
tenderness in the ball of the right foot; the impression was 
possible Morton's neuroma.  A later August entry indicates 
that two out of three rheumatoid arthritis factors were 
positive to a slight degree and uric acid levels were within 
normal limits.  The veteran complained of continued ankle and 
knee problems.  Clinically there was no evidence of any ankle 
or knee pathology and x-rays were normal.  

In a September 1972 report of medical history, the veteran 
denied having or having had any foot trouble or lameness.  He 
reported arthritis, rheumatism or bursitis.  A report of 
service retirement examination conducted in September 1972 
notes early rheumatoid arthritis.  Notes include that the 
veteran had some swelling in both ankles and that they "lock 
up occasionally."

In November 1972, the veteran complained of pain in the ball 
of the right foot, between his toes.  He denied definite 
trauma to that area.  X-ray was reportedly negative.  
Examination showed no tenderness, masses or trigger points.  
During a period of observation in January 1973, no x-ray 
evidence of rheumatoid arthritis was noted in the ankles and 
the conclusion of the rheumatologist was that no rheumatoid 
arthritis was present.  The Report of Medical Board dated in 
January 1973 found no disease pertinent to the ankles.

In May 1992, the veteran reported for a VA examination.  He 
complained of a growth on the sole of his right foot between 
the second, third and fourth toes.  He further complained of 
arthritis in the right hip, which he had had since the late 
1960s.  He reported having been told it was arthritis in the 
service.  He also complained of ankle pain, stating that he 
was never told what was wrong with him.  Physical examination 
revealed no evidence of any growth on the sole of the 
veteran's right foot.  Examination of the hip was negative, 
with evidence of a normal range of motion.  The ankles were 
normal, with evidence of normal ranges of motion.  The 
pertinent diagnosis was to rule out osteoarthritis of the 
right hip.  
X-rays showed a normal cervical spine and normal right hip.

In February 1993, the veteran presented testimony at a 
personal hearing.  Pertinent to his neck, he complained of 
stiffness and a limitation of movement.  He denied specific 
injury.  Transcript at 6.  The veteran reported that during 
service he did incur injury to his right foot, with 
subsequent swelling and pain, but without any fracture.  He 
stated that with a lot of activity there would sometimes be 
an area between his two toes that swelled up and caused pain.  
He denied seeking recent treatment for that problem.  Id.  
The veteran also complained of constant ankle pain, when 
sitting at his desk with his feet flat on the floor, and 
reported that there was occasional swelling.  Transcript at 
6-7.  He reported that he had had hip problems beginning in 
the 1960s, but he denied specific injury.  He reported that 
doctors told him it was rheumatoid arthritis.  Transcript at 
7.  During the course of the hearing the veteran indicated 
that due to his in-service duties as a medic he was often 
treated by physicians just in the hallway, without formal 
notation of findings or diagnoses.  

In September 1997, the veteran reported for a VA examination.  
The VA examiner noted review of the veteran's claims file.  
The veteran complained of pain at the ball of his right foot, 
in the fat pad, at the distal metatarsal between the second 
and third toe.  The veteran also reported that occasionally 
his ankles would lock up.  The veteran's posture was 
unremarkable when standing.  He attempted to squat, but 
developed pain in the bilateral calves stated to limit his 
squatting.  He had difficulty standing on his toe and heels.  
Examination revealed hammer toes, noted by the examiner to be 
the only evident foot deformity.  The veteran's gait was 
normal.  There was no swelling and no "extreme extensive 
tenderness" of either ankle.  The VA examiner noted that a 
bone scan done in December 1996 showed some arthritic 
degenerative changes in the mid-cervical area and at the L5 
vertebra, but was otherwise normal.  The VA examiner stated 
that if there had been "significant arthritis in the feet or 
ankle this would have been positive in the bone scan."  The 
examiner also noted lab work as normal and reported that 
"acute inflammatory process or chronic inflammatory process 
such as rheumatoid arthritis would show an elevated sed rate 
at least."  The diagnoses were bilateral talar bunions and 
chronic right ankle strain.  The examiner concluded that 
there was no evidence of rheumatoid arthritis or any chronic 
disease affecting the feet or ankles.  The examiner remarked 
that there was no significant disability of the right foot.  
The examiner noted that at one time it was thought that the 
veteran may have had a Morton's neuroma, but that there was 
no evidence of it at the time of examination.  X-rays showed 
a normal right ankle and left ankle.  There was a flexion 
deformity at the proximal interphalangeal joint at the second 
and third toes.  Clinical correlation was advised.


Pertinent Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).  Where a veteran served 
for at least 90 days during a period of war or after 
December 31, 1946, and certain chronic diseases, such as 
arthritis, become manifest to a degree of 10 percent within 
one year from the date of termination of such service, such 
diseases shall be presumed to have been incurred in service, 
even though there is no evidence of such diseases during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  When the 
disease identity is established, there is no requirement of 
evidentiary showing of continuity.  However, when the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under case law of the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court"), lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded if (1) the condition is 
observed during service, (2) continuity of symptomatology is 
demonstrated thereafter and (3) competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 489 (1997); see also Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993) (where the issue involves questions 
of medical diagnosis or an opinion as to medical causation, 
competent medical evidence is required).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  




Well Groundedness Criteria

"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation. Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."  

For a claim to be well grounded, there generally must be (1) 
a medical diagnosis of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See generally Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (table).  Medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  Lay or medical evidence, as appropriate, may be 
used to substantiate service incurrence.  See Layno v. Brown, 
6 Vet. App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

For the purposes of determining whether a claim is well-
grounded, the Board must presume the truthfulness of the 
evidence, "except when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

If a claim is not well grounded, the application for service 
connection must fail, and there is no further duty to assist 
the veteran in the development of his claim.  
38 U.S.C.A. § 5107, Murphy v. Derwinski, 1 Vet. App. 78 
(1990).


Analysis

The veteran contends that he has arthritis affecting his 
neck, right hip and both ankles and causing pain, and also 
that he has a foot disorder characterized as pain in the ball 
of his right foot, both of which he first complained in 
service.  He reports a continuity of symptomatology 
thereafter and argues that service connection is warranted as 
his present condition is related to his complaints in service 
and afterward.


Arthritis of the ankles, right hip and/or neck

A review of service medical records reveals that they are 
negative for any diagnosis of arthritis of the hips, ankles 
or neck during active duty.  The Board recognizes that the 
veteran underwent specific evaluation for rheumatoid 
arthritis, and that he tested positive for certain rheumatoid 
factors; however, the in-service medical evidence is clear in 
showing that after clinical observation and diagnostic 
testing, the conclusion was that no rheumatoid arthritis was 
found.  Moreover, pertinent in-service x-ray reports are 
negative for any impression of arthritis in the hips, ankles 
or neck.  Nor is any other chronic disability of the right 
hip, neck or ankles identified in the service medical 
records.  Furthermore, the record contains no competent 
evidence of arthritis in the ankles, right hip and/or neck 
within the initial post-service year.  See 38 C.F.R. 
§§ 3.303(a), 3.303(c), 3.307, 3.309.

Next, the Board notes that post-service medical records, 
specifically x-rays, are consistently negative for a 
diagnostic impression of arthritis in the right hip and/or 
ankles.  The May 1992 report of VA examination shows that 
physical examination of the ankles and right hip were 
negative.  The examiner offered a diagnosis to rule out 
osteoarthritis of the right hip; and x-rays of the right hip 
and the cervical spine were normal.  In September 1997, the 
VA examiner specifically commented that if there were 
significant arthritis in the veteran's feet or ankles, such 
would have been positive on the bone scan completed in 
December 1996.  That examiner further noted that any acute 
inflammatory process, such as rheumatoid arthritis, would 
have been shown in diagnostic test results.  However, such 
tests revealed neither osteoarthritis or rheumatoid arthritis 
affecting the ankles or right hip.  A claim for service-
connection for a disability must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  Absent proof of a present disability, such as 
the absence of a competent diagnosis of any type of arthritis 
in the right hip or ankles in this case, there can be no 
valid claim.  See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ; 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Here the Board notes that a bone scan completed in December 
1996 did show some degenerative changes in the mid-cervical 
vertebra.  However, no medical professional has related these 
changes to any incident of service.  Service medical records 
do not contain notation of any complaints of cervical 
problems; nor do they show findings or diagnoses pertinent 
thereto.  There are also no competent diagnoses of cervical 
arthritis within the initial post-service year.  See 
38 C.F.R. §§ 3.303(a), 3.303(c), 3.307, 3.309.

The Board recognizes that the veteran himself avers that he 
has arthritis of the right hip, ankles and neck, that such 
was first recognized and diagnosed in service, and that his 
symptoms associated with such diagnosis have continued to 
date.  First, the Board notes that the veteran's assertion of 
being informed of such disability while in service 
"...filtered as it (is) through a layman's sensibilities, of 
what a doctor purportedly said is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence."  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  His service 
medical records contradict that conclusion, showing that 
rheumatoid arthritis was ruled out and that x-rays were 
negative for evidence of arthritis.  

The Board continues to note that the record does not reflect 
that the veteran possesses a recognized degree of medical 
knowledge that would render his opinions on medical diagnoses 
competent.  The Board does acknowledge the veteran's military 
duties as a medical technician.  However, the veteran has 
neither asserted nor demonstrated that he has a medical 
degree or any formal medical training that would render him 
competent to treat and diagnose medical problems.  The Court 
has considered cases such as this where, the veteran or a 
witness for the veteran has some medical background and 
purports to provide the requisite medical opinions necessary 
to well ground the claim.  In Black v. Brown, the Court held 
that in order for a nurse's statement to constitute probative 
evidence, the nurse must have specialized knowledge regarding 
the area of medicine in question.  Black v. Brown, 10 Vet. 
App. 279, 284 (1997).  In Goss v. Brown, 9 Vet. App. 109 
(1996), the Court indicated that to be sufficient to well 
ground a claim, the nurse offering the opinion must have 
participated in the veteran's treatment.  In this case, the 
veteran does not appear to have specialized knowledge of 
orthopedics or rheumatology.  Moreover, it does not appear he 
participated in his treatment other than as a patient.  There 
is neither evidence nor argument that he ran or interpreted 
diagnostic testing or otherwise participated in clinical 
evaluation of his symptoms.  As such, the veteran is 
competent only to testify as to his in-service and current 
symptoms, but not to offer a medical diagnosis of any type of 
arthritis, or to state the etiologic cause of his complaints.  
Therefore, his statements are not in and of themselves 
sufficient to establish a plausible claim.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The claims file contains 
no competent diagnosis of arthritis of the right hip or 
ankles, and, although containing a diagnosis of cervical 
arthritis, does not contain any competent opinion relating 
such to the veteran's period of service.

In short, absent evidence of competently diagnosed arthritis 
affecting the veteran's right foot and ankles, and absent a 
competent opinion that clinically confirms arthritis of the 
neck and relates such to service, the veteran's claim must be 
denied as not well grounded.  See Caluza, supra.


Right Foot

The Board first notes that the veteran currently complains of 
pain in the ball of his right foot and that service medical 
records contain notation of similar complaints.  However, x-
ray and examination in service were negative and no in-
service diagnoses pertinent to his right foot were offered.  
Moreover, although he complained of right foot problems at 
the time of examination in May 1992, no diagnoses pertinent 
to such were offered.  At the time of VA examination in 
September 1997, the VA examiner noted that the veteran had 
hammer toes and commented that the veteran had no significant 
disability of the right foot.  The examiner considered prior 
notations of a possible Morton's neuroma, but indicated that 
such was not apparent at that time.  The VA examiner 
concluded that there was no significant disability of the 
right foot and offered no pertinent diagnosis.  Absent proof 
of a present disability there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  As indicated above, 
the veteran, absent evidence that he has medical expertise 
and is qualified to diagnose and treat medical disabilities, 
is not competent to diagnosis any right foot disorder or to 
relate any existing foot problems to his in-service 
complaints.  See Espiritu, Grottveit, supra.  Accordingly, 
his claim must be denied as not well grounded.

The Board recognizes that the Court has held that there is 
some duty to assist the veteran in the completion of his 
application for benefits under 38 U.S.C.A. § 5103 (West 1991 
& Supp. 1998) even where his claims appear to be not well-
grounded where a veteran has identified the existence of 
evidence that could plausibly well-ground the claim.  See 
generally, Beausoleil v. Brown, 8 Vet. App. 459 (1996); and 
Robinette v. Brown, 8 Vet. App. 69 (1995), as modified in 
this context by Epps v. Brown, 9 Vet. App. 341, 344 (1996).  
In the instant case, however, the veteran has not identified 
any medical evidence that has not been submitted or obtained, 
which would support a well-grounded claim.


ORDER

Service connection for arthritis of the ankles , right hip, 
and neck is denied.

Service connection for a right foot disorder claimed as pain 
in the ball in the right foot is denied.


REMAND

The Board remanded this issue to the RO in May 1997, 
specifically to obtain a medical opinion identifying any 
existing lumbar disabilities and to obtain an opinion as to 
the etiologies of any identified lumbar disabilities.  In its 
detailed remand, the Board noted the veteran's in-service 
lumbar complaints, as well as in-service notations of 
possible scoliosis, disk narrowing and spina bifida.  At the 
time of the remand, the only VA examination report of record 
was dated in May 1992.  X-ray studies conducted at that time 
showed a very minimal degenerative process evident in the 
lumbar spine, specifically very mild s-shaped scoliosis with 
localized spurs in some of the vertebral bodies.  The May 
1992 VA examiner opined that the veteran's vertebral 
interspaces were fairly well maintained.

In September 1997, pursuant to the Board's remand, the 
veteran reported for a VA examination.  The examiner reviewed 
the veteran's claim file and specifically noted the results 
of past diagnostic testing, both in and post service.  In 
response to the Board's remand questions, the VA examiner 
stated that recent lumbar x-rays showed no spina bifida 
occulta.  The VA examiner recognized the veteran's scoliotic 
curvature, stated that the curvature was probably 
developmental and related to chronic low back pain, and 
stated that the currently-shown curvature was also shown by 
x-rays during service.  Finally, the examiner noted no 
evidence of disc space narrowing.  The VA examiner identified 
moderate degenerative joint disease with right-sided facet at 
L5 to S1 as the existing lumbar disability, but provided no 
opinion as to whether such was likely related to the 
veteran's in-service complaints.

The Board is obligated by law to ensure that the RO complies 
with its directives.  In this case, the veteran's 
representative specifically argues that the RO did not 
adequately complete the Board's remand directives.  After a 
review of the September 1997 VA examination report, the Board 
concurs in that the VA examiner failed to address the 
etiology of the identified lumbar disability, degenerative 
joint disease with a right-sided fact at L5 to S1.  The Court 
has stated that compliance by the Board and the RO with 
remand directives is neither optional nor discretionary.  
Where the remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  It is well settled that the Board may not rely 
upon its own unsubstantiated medical opinion to remedy the 
absence of the requested etiological opinion in this case.  
Allday v. Brown, 7 Vet. App. 517 (1995);  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991). 

Accordingly, this matter is returned to the RO for the 
following:

1.  The RO should advise the veteran that 
he has a right to present any additional 
evidence or argument while the case is in 
remand status.  See Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995); and 
Falzone v. Brown, 8 Vet. App. 398 (1995).

2.  The RO should return the claims file, 
a separate copy of this remand and a 
separate copy of the September 1997 VA 
examination report to the examiner who 
conducted that examination for an 
addendum.  Specifically, that examiner is 
requested to provide an opinion as to 
whether it is more likely, less likely, 
or at least as likely as not that the 
veteran's currently identified 
degenerative joint disease of the lumbar 
spine, and/or right-sided facet are 
etiologically related to in-service 
complaints of low back pain and the 
reported continuity of low back 
symptomatology thereafter.  If that same 
examiner is not available, the RO should 
request an opinion from another physician 
with the appropriate orthopedic expertise 
with access to the complete file and/or 
arrange for further examination.

3.  After the development requested above 
has been completed, the RO should again 
review the record and ensure that the 
Board's questions have been addressed and 
that the record is adequate for appellate 
review.  The RO should thereafter re-
adjudicate the issue of entitlement to 
service connection for a low back 
disorder.  If the benefit sought remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals

 

